Opinion by
Mb. Justice Fell,
The negligence alleged is that the defendant failed to comply with the requirements of a statute which imposed on it the duty to maintain an ambulance at its mine, and to cause any employee who might be injured to be conveyed at once to his home, by reason of which neglect it is claimed that an employee did not receive care and medical treatment that would have prevented his death. Edwards, an assistant mine foreman, went into a mine with Clark, another assistant foreman, to clean up a fall and to examine the works in the vein in which it had occurred. The mine was not in operation on account of a strike and they were the only men in it at the time of the accident. Each had a naked lamp, and Clark had a safety lamp in his pocket. When they reached the bottom of the shaft, Edwards asked Clark to light his safety lamp. He refused to do this, saying it was unnecessary, because he had never found gas in that part of the mine. As they walked to the place of the fall Edwards was behind Clark about one hundred feet. Clark’s lamp caused an explosion which killed him instantly, and so injured Edwards that he died the next day. Edwards was taken from the mine to a building near the mouth of the shaft, where his burns were at once treated by the engineer, the superintendent and others. These men had frequently seen burns treated and knew what to do in the emergency. They removed the clothing from the parts of his body burned and applied cotton waste thoroughly saturated with oil, wrapped him up as warmly as possible, and administered stimulants. The ambulance, which was a mile away at another mine or another part of the same mine, arrived by the time they had prepared him for removal and he was taken to his home *155two and a half miles distant. He arrived at his home about an hour and a half after he was removed from the mine and at the same time that a woman who had been sent for to treat his burns reached there. This woman was not a physician, but she had had a large experience in the treatment of burns and was known in the neigborhood as “ the bum doctor.” She re-dressed the burns in substantially the same manner as they had been dressed before, and gave the patient stimulants. Seven or eight hours later she became alarmed at his condition and sent for a physician, who found Edwards suffering from shock which caused his death.
The only testimony relied on to establish a causal connection between the failure of the defendant to have an ambulance at the mine and the death of Edwards was that of the woman who dressed his wounds, who testified to a belief that if he had been taken to his home immediately after he was removed from the mine she could have saved his life. Shadowy and uncertain as such testimony is, had the belief expressed by this witness been founded on her observation and experience or had she been able to give any substantial reason for it that would have warranted others in accepting it, there would have been-a question for the jury. But it was a belief apparently entertained without reason and blindly persisted in in spite of knowledge. As evidence of a fact in the case it amounted to nothing. This witness admitted that the proper practice was to treat burns as soon as possible; and that she had before testified in the same case and still believed that it is better to treat bums as soon as the injured person is brought from the mine than to wait until he has beeq removed to his home. The physician who attended Edwards, called by the plaintiff, testified that there was a possibility that his life might have been saved if a physician had been called at once, and that if any chance had been lost it was because of the failure to call a physician sooner. As there was no proof that death resulted from the default of the defendant, a fact essential to recovery, a verdict was properly directed for it. This view of the ease makes it unnecessary to consider the question of contributory negligence.
The judgment is affirmed.